EXHIBIT 99.1 Press Release Las Vegas Sands Reports All-Time Industry Record $1.07 Billion Adjusted Property EBITDA Quarter Adjusted Diluted EPS Jumps 89.2% to Record $0.70 Second Quarterly Dividend of $0.25 per share Declared Adjusted Property EBITDA Soars 43.0% to Industry Record $1.07 Billion Company Record 11th Consecutive Quarter of Adjusted Property EBITDA Growth In the First Quarter of 2012 Compared to the First Quarter of 2011: — Adjusted Property EBITDA Increases Achieved by Every Property in Global Portfolio — Net Revenue Increased 30.8% to Industry-Wide Record of $2.76 Billion — Consolidated Adjusted Property EBITDA Margin Expanded 330 Basis Points to 38.6% — Marina Bay Sands Adjusted Property EBITDA Increased 66.1% to Record $472.5 Million — Macao Property Operations Adjusted Property EBITDA Increased 20.6% to Record $456.4 Million Las Vegas, NV (April 25, 2012) — Las Vegas Sands Corp. (NYSE: LVS) today reported record financial results for the quarter ended March 31, 2012. First Quarter Overview We are extremely pleased to report record financial results for the first quarter of 2012. Strong growth and EBITDA margins at our Macao property portfolio, together with continued growth at Marina Bay Sands in Singapore and a strong performance from our domestic properties contributed to record revenue, operating income, adjusted property EBITDA and adjusted earnings per share for the quarter. In Macao, we generated significantly stronger gaming volumes across our property portfolio, while adjusted property EBITDA reached a record $456.4 million with an adjusted property EBITDA margin 1 of 32.1%.Strong growth of our higher margin mass table and slot businesses, together with the contribution from the important non-gaming (hotel, retail, mall and convention) components of our Integrated Resort business model, continue to drive revenue and EBITDA growth.We are also pleased to report that the initial investments we have made to expand our offerings in the VIP segment were clearly evident in our quarterly operating results, with the Four Seasons Hotel Macao and Plaza Casino increasing its Rolling Chip volume by over 220% compared to the same quarter last year and generating a record quarterly EBITDA of $67.5 million.We expect to realize additional benefits from our initiatives in the VIP segment in the future, as we roll out additional enhanced VIP facilities and service offerings throughout our property portfolio in Macao. We are extremely gratified to have successfully opened on April 11th the first phase of the largest Integrated Resort development in the company’s history, Sands Cotai Central.Located at the center of the COTAI Strip and directly across from The Venetian Macao and the Four Seasons Hotel Macao and Plaza Casino, Sands Cotai Central has added substantial scale to the COTAI Strip and features amenities and attractions designed to broaden and deepen Macao’s appeal as a destination for business and leisure travelers.Importantly, Sands Cotai Central will include at completion approximately 6,400 hotel rooms, a vital component for the future growth and continued maturation of the meetings, incentive, convention and exhibition business in Macao.We are confident that Sands Cotai Central will meaningfully contribute to important multi-night business and leisure visitation to Macao and will provide an outstanding platform for growth for our company. In Singapore, Marina Bay Sands produced a record $472.5 million of adjusted property EBITDA during the quarter and an EBITDA margin of 55.7%.Strong growth in VIP, mass gaming and slot volumes coupled with continued growth in visitation and non-gaming revenue streams including hotel, food and beverage, retail and entertainment reflect the broad appeal of the property to Singapore’s visitors from across the Asian region.Looking ahead, as Singapore’s complementary business and leisure tourism offerings and transportation infrastructure continue to expand, we are confident that Marina Bay Sands will continue to generate outstanding returns for our company. In Las Vegas, The Venetian and Palazzo generated $115.8 million in adjusted property EBITDA during the quarter, up 77.6% compared to the first quarter last year.Table games drop was up 27.8% during the quarter reflecting strong baccarat play.Slot handle was also up 18.8%.Sands Bethlehem produced a record quarter with $27.5 million in adjusted property EBITDA.The property continues to benefit from growth in slot handle, table games play, and hotel revenues. The reliable and predictable nature of the cash flows generated by our Integrated Resort business model, the successful execution of our deleveraging strategy, and the healthy margin profile of our property portfolio remain evident in our financial results.While we again achieved quarterly records for net revenue and adjusted property EBITDA, we are also pleased that the flow through to earnings remained strong, with adjusted earnings per diluted share increasing 89.2% to reach a record $0.70, compared to $0.37 in the quarter one year ago. The board of directors of Las Vegas Sands has declared a cash dividend of $0.25 per common share to be paid on June 29, 2012 to shareholders of record as of June 20, 2012. Company-Wide Operating Results Net revenue for the first quarter of 2012 was a record $2.76 billion, an increase of 30.8% compared to $2.11 billion in the first quarter of 2 2011. Consolidated adjusted property EBITDA in the first quarter of 2012 increased 43.0% to a record $1.07 billion, compared to $745.7 million in the year-ago quarter. Consolidated adjusted property EBITDA margin increased 330 basis points to 38.6% in the first quarter of 2012, compared to 35.3% in the first quarter of 2011. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the first quarter of 2012 increased 45.6% to reach $707.6 million, compared to $485.9 million in the first quarter of 2011. The increase in operating income was principally due to stronger results across our portfolio of properties in Macao and at Marina Bay Sands in Singapore. Adjusted net income (see Note 1) increased to $569.8 million, or $0.70 per diluted share, compared to $299.4 million, or $0.37 per diluted share, in the first quarter of 2011. On a GAAP basis, net income attributable to common stockholders in the first quarter of 2012 increased 118.7% to $498.9 million, compared to $228.2 million in the first quarter of 2011, while diluted earnings per share in the first quarter of 2012 increased 117.9% to $0.61, compared to $0.28 in the prior year quarter. The improvement in our net income attributable to common stockholders reflected the increase in operating income and the discontinuation of preferred stock dividends and the accretion of preferred stock resulting from the retirement of the company’s outstanding preferred stock in November 2011, partially offset byan impairment loss. Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 25.0% to $1.45 billion in the first quarter of 2012, compared to $1.16 billion in the first quarter of 2011. Adjusted property EBITDA for Sands China Ltd. increased 20.5% to $450.6 million in the first quarter of 2012, compared to $373.8 million in the first quarter of 2011. Net income for Sands China Ltd. increased 5.8% to $277.4 million in the first quarter of 2012, compared to $262.1 million in the first quarter of 2011. The Venetian Macao First Quarter Operating Results The Venetian Macao continued to enjoy strong visitation and financial performance. The property delivered record adjusted property EBITDA of $281.9 million, an increase of 23.4% compared to $228.4 million in the first quarter of 2011. Adjusted property EBITDA margin was 36.5% in the first quarter of 2012. The Venetian delivered solid growth in gaming volumes in each segment of the business. Non-Rolling Chip drop was a record $1.11 billion for the quarter, an increase of 12.7% compared to the same quarter last year, while Non-Rolling Chip win percentage was 30.7%. Rolling Chip volume during the quarter increased 11.4% to a record $13.80 billion. Slot handle was a record $1.24 billion, an increase of 67.0% compared to the quarter one year ago.RevPAR increased 15.7% to a record $228 due to higher ADR and occupancy. The following table summarizes the key operating results for The Venetian Macao for the first quarter of 2012 compared to the first quarter of 2011: 3 Three Months Ended The Venetian Macao Operations March 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 21.8% Rooms 17.5% Food and Beverage 23.0% Mall 13.5% Convention, Retail and Other 69.9% Less - Promotional Allowances ) ) ) -57.4% Net Revenues $ $ $ 21.1% Adjusted Property EBITDA $ $ $ 23.4% EBITDA Margin % 36.5% 35.8% 0.7 pts Operating Income $ $ $ 9.8% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 11.4% Rolling Chip Win %(1) 2.93% 2.69% 0.24 pts Non-Rolling Chip Drop $ $ $ 12.7% Non-Rolling Chip Win %(2) 30.7% 27.9% 2.8 pts Slot Handle $ $ $ 67.0% Slot Hold %(3) 5.6% 6.9% -1.3 pts Hotel Statistics Occupancy % 93.4% 86.5% 6.9 pts Average Daily Rate (ADR) $ $ $
